
	
		I
		112th CONGRESS
		1st Session
		H. R. 3460
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2011
			Ms. Berkley (for
			 herself, Mr. Moran, and
			 Mr. Polis) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  temporarily a reduced rate of tax with respect to repatriated foreign
		  earnings.
	
	
		1.Short titleThis Act may be cited as the
			 American Jobs First Act of
			 2011.
		2.Extension and
			 modification of dividends received deduction for certain repatriated foreign
			 earnings
			(a)In
			 generalSection 965 of such Code is amended by adding at the end
			 the following new subsection:
				
					(g)Temporary
				extension and modification
						(1)In
				generalIn the case of an election under this subsection,
				subsection (f)(1) shall be applied by substituting the date of the
				enactment of subsection (g) for the date of the enactment of
				this section.
						(2)Percentage
				deductible
							(A)In
				generalIn the case of an election under this subsection,
				subsection (a)(1) shall be applied by substituting the applicable
				percentage for 85 percent.
							(B)Applicable
				percentageFor purposes of
				this section, the applicable percentage is 29 percent, increased by the number
				of percentage points determined with respect to the taxpayer under subparagraph
				(C).
							(C)Increased
				deduction for payroll expansion
								(i)In
				generalFor purposes of subparagraph (B), the number of
				percentage points determined with respect to a taxpayer under this subparagraph
				shall be—
									(I)so much of the percentage increase, if any,
				in the taxpayer’s qualified payroll for all quarters ending during the taxable
				year as compared to the qualified payroll for the same quarters during the
				taxpayer’s taxable year ending during 2010 as does not exceed 14 percent,
				multiplied by
									(II)4.
									(ii)Qualified
				payrollFor purposes of this
				subparagraph, the term qualified payroll means the amount of all
				wages (within the meaning of section 3121(a)) paid or incurred by the taxpayer
				to the employees of such taxpayer, except that, with respect to each such
				employee, such wages shall be taken into account only to the extent that such
				wages do not exceed the contribution and benefit base as determined under
				section 230 of the Social Security Act.
								(iii)Railway
				laborIn the case of remuneration subject to the tax imposed by
				section 3221(a), clause (ii) shall be applied by substituting all
				compensation (within the meaning of section 3231(e)) for all
				wages (within the meaning of section 3121(a)).
								(iv)Special rule
				for converted employeesFor
				purposes of this subparagraph—
									(I)In
				generalThe wages of any specified individual shall not be taken
				into account.
									(II)Specified
				individualExcept as provided by the Secretary, the term
				specified individual means any individual who, during the 2-year
				period ending on the date of the enactment of this subsection, performed
				services directly or indirectly for the taxpayer and was treated for purposes
				of employment taxes as not an employee with respect to the performance of such
				services.
									(3)Special
				rules
							(A)Recapture in
				case of payroll decrease during recapture periodThe Secretary shall, by regulations,
				provide for recapturing any portion of the benefit under any deduction
				allowable by this subsection, and attributable to paragraph (2)(C), to the
				extent—
								(i)the taxpayer’s
				qualified payroll for all quarters ending during the taxable year for which the
				such deduction was allowed, exceeds
								(ii)the taxpayer’s
				qualified payroll for all quarters ending during either of the 2 taxable years
				following the taxable year with respect to which such deduction was
				allowed.
								(B)Controlled
				groupsAll employers treated as a single employer under section
				(a) or (b) of section 52 shall be treated as a single employer for purposes of
				this
				subsection.
							.
			(b)Conforming
			 amendment
				(1)Subsection (b) of
			 section 965 of such Code is amended by striking paragraph (4).
				(2)Section 965 of
			 such Code is amended by striking June 30, 2003 each place it
			 occurs and inserting June 30, 2010.
				(3)Subparagraph (B)
			 of section 965(b)(3) of such Code is amended by striking October 3,
			 2004 and inserting October 1, 2011.
				(c)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years ending on or after the date of the enactment of this Act
			
